Name: COMMISSION REGULATION (EC) No 571/95 of 15 March 1995 amending Regulation (EC) No 121/94 relating to the import of certain products in the cereals sector originating from the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  political geography;  trade policy
 Date Published: nan

 No L 58/2 EN 16. 3 . 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 571/95 of 15 March 1995 amending Regulation (EC) No 121/94 relating to the import of certain products in the cereals sector originating from the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 9 thereof, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 on opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer (2), and in particular Article 1 thereof, Whereas Regulation (EC) No 3379/94 opens new tariff quotas in favour of the Czech Republic and the Slovak Republic ; whereas the provisions laid down in Commis ­ sion Regulation (EC) No 121 /94 of 25 January 1994 rela ­ ting to the exemption from the import levy for certain products in the cereals sector laid down in the Agree ­ ments between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as last amended by Regulation (EC) No 3003/94 (4), should be used as the detailed rules for the application of those quotas ; whereas the Annex to that Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The tables in points II A and II B of the Annex to Regu ­ lation (EC) No 121 /94 are hereby replaced by the tables contained in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 366, 31 . 12. 1994, p. 3. 0 OJ No L 21 , 26. 1 . 1994, p. 3 . b) OJ No L 317, 10. 12. 1994, p. 4. 16. 3 . 95 PEN Official Journal of the European Communities No L 58/3 ANNEX &gt; ' II.A. Products originating in the Czech Republic (in tons) Period 1.7. 1994to 30 . 6. 1995 1.7.1995 to 30. 6 . 1996 Levy reduction (%) 60 60 CN code 1107 10 99 32 870 34 970 II.B. Products originating in the Slovak Republic (in tons) Period 1.7.1994to 30. 6. 1995 1.7.1995 to 30.6.1996 Levy reduction (%) 60 60 CN code 110710 99 13 130 14 030'